          Case 1:17-cr-00069-RDB Document 161 Filed 11/05/18 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

UNITED STATES                                  *

                                               *
       Plaintiff
                                               *
       v.                                                  CRIM. NO. RDB-17-0069
                                               *
HAROLD T. MARTIN, III,
                                               *

       Defendant                               *

                                               *

      *       *      *       *      *      *   *           *      *      *       *      *
                                           ORDER

       On September 14, 2018, the Defendant requested that the Government produce the

classification guides relied upon by the relevant intelligence agencies in determining the

classification level of the twenty charged documents and any other documents the government

intends to claim at trial are classified. ECF No. 133. The Defendant requested discovery of this

information pursuant to section 4 of the Classified Information Procedures Act (“CIPA”). See 18

U.S.C. App. 3 § 4 (2011). The Government opposed this request, reasoning that it does not

intend to rely on the classification guides to establish any element of the crime with which the

Defendant is charged. ECF No. 138.

       The Defendant is charged with the offense of willful retention of information related to

the national defense (“NDI”) in violation of 18 U.S.C. § 793(e). ECF No. 33. Section 793

criminalizes the retention of NDI, not classified information. However, the fact that information

is classified is highly probative of whether information constitutes closely held NDI. In United

States v. Rosen, 445 F. Supp. 2d 602 (E.D. Va. 2006), the Court explained:
         Case 1:17-cr-00069-RDB Document 161 Filed 11/05/18 Page 2 of 4



               And in this respect, although evidence that the information was
               classified is neither strictly necessary nor always sufficient to
               obtain a prosecution under § 793, the classification of the
               information by the executive branch is highly probative of whether
               the information at issue is “information relating to the national
               defense” and whether the person to whom they disclosed the
               information was “entitled to receive” the information. This is so
               because: (1) the subject matter of classified information must
               concern the national security or military preparedness of the
               nation, (2) access to classified information is restricted to a small
               number of people and accordingly is “closely held,” and (3)
               classified information must be the type of information the
               disclosure of which could damage the nation's security.

Id. at 623-24., amended by, No. 1:05CR225, 2006 WL 5049154 (E.D. Va. Aug. 16, 2006), aff'd,

557 F.3d 192 (4th Cir. 2009). See also United States v. Squillacote, 221 F.3d 542, 577 (4th Cir.

2000) (holding that the proper focus in determining whether information is closely held includes

the “secrecy of the information, which is determined by the government’s actions”); United

States v. Mallory, Crim. No. TSE-17-154, 2018 WL 3587718, at *1 n.3 (E.D. Va. July 26, 2017)

(“Of course, the fact that information is classified is relevant to whether the information is NDI

because classified information, by definition, is closely held by the government.”); United States

v. Abu-Jihaad, 600 F. Supp. 2d 362, 387 (D. Conn. 2009) (same).

       Consistent with this recognition that classification is probative of whether information

constitutes closely held NDI, juries have been instructed that they may consider evidence that a

document is classified. See United States v. Truong Dinh Hung, 629 F.2d 908, 918 n. 9 (4th Cir.

1980) (affirming district court’s instruction that the jury may “consider the testimony that the

documents were classified” because “[c]ertainly the classification of the documents was relevant

to the question of whether they related to the ‘national defense.’”). See also United States v.

Abu-Jihaad, 600 F. Supp. 2d at 387 (same).

       In its Opposition, the Government acknowledges that the fact of classification of the

documents is relevant but asserts that the basis of classification is not part of the Government’s

                                                2
          Case 1:17-cr-00069-RDB Document 161 Filed 11/05/18 Page 3 of 4



proof. ECF No. 138. This argument overlooks the fact that the basis of classification is

inextricably intertwined with the fact of classification; that is, the criteria that underlie a

classification decision are determinative of the fact of classification. Therefore, understanding

the basis for classification is essential to challenging the fact of classification.

         The Court recognizes that, as the Government points out, classification is a matter within

the exclusive province of the Executive Branch. See United States v. Kiriakou, Crim. No. LMB-

12-127, 2012 WL 3263854, at *6 (E.D. Va. Aug. 8, 2012) (“the classification system is the

purview of the executive branch; accordingly, the Court declines to second-guess the CIA’s

classification decisions.”). See also United States v. Lee, 589 F.2d 980, 990 (9th Cir. 1979)

(affirming trial court’s decision to exclude expert testimony concerning whether the documents

were properly classified). To be sure, however, the Court will determine the admissibility of any

classification evidence after a motions hearing, pursuant to CIPA § 6. See 18 U.S.C. App. 3 § 6.

         In conclusion, because the classification of a document is relevant to the question of

whether the document contains closely held NDI, the classification guides are discoverable

pursuant to CIPA § 4. Therefore, the Court grants the Defendant’s request and ORDERS that the

Government produce the classification guides relied upon by the relevant intelligence agencies

for the twenty charged documents. Pursuant to CIPA § 4, the Government may request that

certain portions of these classification guides be deleted with respect to specified items of

classified information. In that event, such a request must be made in the form of a written

statement presented ex parte to the Court for the Court’s review and ruling. See 18 U.S.C. App.

3 § 4.




                                                    3
        Case 1:17-cr-00069-RDB Document 161 Filed 11/05/18 Page 4 of 4



DATED this _5th__ day of November, 2018.
                                               BY THE COURT:


                                                     /s/
                                               Richard D. Bennett
                                               District Judge




                                           4
